DETAILED ACTION
Status of Claims

This action is in reply to the claims filed on 01/12/21.
Claim 1 was amended.
Claims 7-8, 15, and 19-20 were cancelled.
Claims 1-6, 9-14, and 16-18 are currently pending and have been examined.

Reasons for Allowance
Claims 1-6, 9-14, and 16-18 are allowable.
The following is an examiner’s statement of reasons for allowance:

Subject Eligibility
	The claims are directed to eligible subject matter due to the additional elements integrating the abstract idea into a practical application. Independent claim 1 recites the additional elements:
	determining by the server a system category corresponding to the selected merchant category of the first merchant using merchant-to-system mapping data mapping merchant categories of the plurality of merchants to a plurality of system categories of the multi-merchant portal;
	automatically determining by the server, based at least in part on the system category corresponding to the selected merchant category of the first merchant, a destination of the plurality of merchant categories of the second merchant using system-to-merchant mapping data mapping the plurality of system categories to the merchant categories; and
	automatically switching by the server access of the user at the multi-merchant portal from the selected merchant category in the first e-commerce store to the destination merchant category in the second e-commerce store in response to the request from the customer device to switch to the second e-commerce store, wherein – 
the merchant-to-system mapping data is a first two-dimensional relational table and the system-to-merchant mapping data is a second two-dimensional relational table,
the first two-dimensional relational table comprises a number of rows equal to a sum of merchant categories across the plurality of merchants, none of the number of rows of the first two-dimensional relational table including a null value,
the second two-dimensional relational table comprises a number of rows equal to a number of the plurality of system categories, none of the number of rows of the second two-dimensional relational table including a null value,
the steps of determining the system category corresponding to the selected merchant category of the first merchant and determining the destination merchant category of the second merchant are performed by executing a single join query on the first and second two-dimensional relational tables.

The combination of these additional elements integrate the abstract idea into practical application because they go beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Particularly claim 1, is similar to the claimed invention of DDR, in which the claim recites a specific way to automate the creation of a composite web page through a multi-merchant portal that incorporates elements from multiple e-commerce stores in order to solve a problem faced by web sites on the internet.   

Allowable Subject Matter
	The claims are allowable over prior art for the reasons stated in the office action dated on August 13, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625